United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1621
                                  ___________

United States of America,              *
                                       *
                 Appellee,             *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Jose Lazaro Contreras,                 *
                                       *
                Appellant.             *
                                  ___________

                             Submitted: December 12, 2001

                                 Filed: March 13, 2002
                                  ___________

Before HANSEN,1 Chief Judge, McMILLIAN and HEANEY, Circuit Judges.
                              ___________

HEANEY, Circuit Judge.

      On September 26, 2000, a jury found Jose Lazaro Contreras guilty of
Conspiracy to Distribute a Controlled Substance, in violation of 21 U.S.C. §§
841(a)(1) and 846. On appeal, Contreras asks us to consider, among other things,
whether the district court improperly refused defendant’s request for a multiple


      1
       The Honorable David R. Hansen became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on February 1, 2002.

                                      -1-
conspiracy instruction. We find that there was sufficient evidence before the jury to
conclude that Contreras had participated in a single conspiracy, eliminating the need
for a multiple jury instruction. We have carefully considered the other issues raised
by the appellant: 1) the admission of alleged hearsay statements at trial; 2) the jury
instruction purported to be contrary to Apprendi principles; 3) an excessive drug
quantity finding; and 4) the application of sentencing enhancements for possession
of a dangerous weapon and role in the offense, and find them to be without merit.

I. Background

       The record provides a detailed description of Contreras’s methamphetamine
manufacturing enterprise. He and his co-conspirators Hernan Contreras, Miguel
Contreras, Noe Contreras, Adam Avila, and Robert Vidaca, obtained, from several
sources, ephedrine, pseudo-ephedrine, red phosphorus, iodine, and lab equipment for
the purpose of producing methamphetamine. The ephedrine they used was in the pill
or tablet form, which members of the conspiracy “reduced” to remove impurities.
They leased houses under fictitious names or the name of someone not otherwise
involved in the conspiracy, and hired cooks to manufacture the methamphetamine.
Contreras minimized his exposure to criminal prosecution by maintaining as little
contact as possible with the cooks. Once the manufacturing process was complete,
Contreras and his co-conspirators would sell or front the methamphetamine to other
co-conspirators or people outside the conspiracy.

       From 1993 to 1996, Contreras worked with Frank Cikovich in the manufacture
and distribution of methamphetamine. Cikovich supplied Contreras with unextracted
cases of ephedrine, and distributed the drug to other states, including South Dakota.
Contreras gave Cikovich methamphetamine in exchange for ephedrine tablets, or sold
the methamphetamine he produced. The record indicates that Contreras knew
Cikovich had methamphetamine buyers outside of California, and that the drug was
transported out of state.

                                         -2-
                                          2
      After Cikovich’s arrest in 1996, Contreras continued to manufacture
methamphetamine in several residences with his co-conspirators. Cikovich agreed
to cooperate with the government in return for a significantly reduced sentence. His
testimony led to Contreras’s arrest.

II.   Discussion

       Contreras argues that there were two distinct conspiracies, the first between
Frank Cikovich and Cheri Knowles in South Dakota, and the second involving
Contreras and his co-conspirators in California. The government contends that there
was one conspiracy - Contreras operated his methamphetamine production before,
during, and after his collaboration with Cikovich, and relied on other sources of
supply for ephedrine after Cikovich’s arrest. We find the evidence supports the
district court’s determination that a multiple conspiracy instruction was unnecessary
in light of Contreras’s unchanging role in his production of methamphetamine for
distribution until his arrest.

       Whether there was sufficient evidence to sustain a multiple conspiracy
instruction is a question of law and is reviewed de novo. United States v. Hall, 171
F.3d 1133, 1149 (8th Cir. 1999). Whether the government has proven a single
conspiracy or a multiple conspiracy is a question of fact and is reviewed for clear
error. See United States v. England, 966 F.2d 403, 406 (8th Cir. 1992).

       In determining whether a single or multiple conspiracy existed, this court
reviews the evidence in the light most favorable to the jury’s verdict. United States
v. Cabbell, 35 F.3d 1255, 1262 (8th Cir. 1994). “If the evidence supports a single
conspiracy, the failure to give a multiple conspiracy instruction is not reversible
error.” United States v. Roach, 164 F.3d 403, 412 (8th Cir. 1999) (citing Cabbell, 35
F.3d at 1262). “A multiple conspiracy instruction is not required just because there
are a number of sources and independent dealers if there was a shared objective ‘to

                                         -3-
                                          3
sell large quantities of drugs.’” Id. (quoting Cabbell, 35 F.3d at 1262). “A single
conspiracy may exist even if the participants and their activities change over time,
and even if many participants are unaware of, or uninvolved in, some of the
transactions.” Id.

        Contreras unconvincingly asserts that there were at least two separate
conspiracies: the first between Cikovich and Cheri Knowles to commit the crime of
conspiracy to manufacture and distribute in South Dakota, and the second between
appellant and his co-conspirators to commit the crime of conspiracy to manufacture
and distribute methamphetamine in California. In response, the government produced
evidence to show that Contreras conspired with Cikovich to manufacture and
distribute methamphetamine in California to be sold in South Dakota, thus linking
him to the same conspiracy as Cikovich and Knowles. The government also
demonstrated that although Cikovich and Knowles were no longer a part of the
conspiracy after their arrest in 1996, ceasing Contreras’s distribution of his drugs in
South Dakota, Contreras continued to produce methamphetamine with the same
people who assisted him in his manufacture of the drug in California. We agree with
the government that Contreras’s role remained the same throughout the period of the
conspiracy. Contreras knew at all times that he was manufacturing methamphetamine
to be sold by someone, whether in or outside of California. As in United States v.
Jones, “the evidence here established . . . a single conspiracy to move large quantities
of drugs from source cities to numerous distribution points throughout the United
States.” 160 F.3d 473, 482 (8th Cir. 1998).




                                          -4-
                                           4
III.   Conclusion

       We conclude that Contreras participated in a single conspiracy to manufacture
and distribute methamphetamine in California and South Dakota. His role in the
conspiracy remained the same before, during, and after his alliance with Cikovich:
he found suppliers for ephedrine and relied on others to distribute the drug for sales
outside of California throughout his involvement with the manufacture of the drug.
We therefore hold that the district court properly refused the multiple conspiracy
instruction, and we affirm on all counts.

       A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-
                                          5